Title: To Thomas Jefferson from James Wilkinson, 18 January 1802
From: Wilkinson, James
To: Jefferson, Thomas


          
            Sir
            Mississippi Territory  January 18th. 1802
          
          presuming that a sample of the Waters of the Mississippi & Arkansaw Rivers, remarkable for their difference to each other & to the Waters of all other Rivers within my Knowledge, may not be unacceptable to you, I avail myself of a conveyance by Doctor Carmichael of the Army, who will have the Honor to deliver this, to send you a Bottle of each, taken from those Rivers in their lowest & least disturbed State—that from the Arkansaw being not full—It may not be uninteresting to remark, that the “Voyageurs” of the Mississippi, who drink constantly of, & prefer, its Water, are never afflicted by the Graval, and that they ascribe curative properties to its external application in cutaneous affections: In the same Box I have deposited a few distinct petrefactions, collected in the State of Tenessee during the late Season
          With the most respectful attachment I have the Honor to be. Sir Your Obliged, Obedient, & ready Servant
          
            Ja: Wilkinson
          
        